Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Applicant argued: “Ahmed does not teach or suggest at least, “execute a second transaction on a second dataset of a second account at the primary deployment while the first dataset of the first account stored in the primary deployment is unavailable,”
Examiner response:  Ahmed  discloses “A second advantage is seamless failover in the case of a database failure. Failover can be a backup plan when a database is down or unavailable. For example, failover can be maintaining a backup database that is a duplicate of a particular database and rerouting a command intended for the particular database to the backup database upon a determination that the particular database is down or unavailable. The database management layer 120 can monitor the availability of the databases and reroute commands to an available duplicate database in the event of a database being determined to be unavailable.” [0035] .
A command that runs in the backup database is considered read on “execute a second transaction on a second dataset of a second account”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 20140032981 to Ahmed et al.
As to claim 1, Ahmed discloses a system comprising: a cache memory to store datasets; and a processor, operatively coupled with the cache memory, to: 
copy a first dataset of a first account stored in a primary deployment to a secondary deployment ([0031]); 
determine that the first dataset stored in the primary deployment is unavailable ([0035]); 
execute a first transaction on the first dataset at the secondary deployment in response to determining that the first dataset stored in the primary deployment is unavailable ([0035]); and 
execute a second transaction on a second dataset of a second account at the primary deployment while the first dataset of the first account stored in the primary deployment is unavailable ([0035]).

As to claim 2, Ahmed discloses a system of claim 1, wherein the processor to: determine that the first dataset stored in the primary deployment is no longer unavailable; propagate the first transaction on the first dataset to the primary deployment in response to determining that the primary deployment is no longer unavailable; and execute queries on the first dataset at the primary deployment ([0030]).

As to claim 3, Ahmed discloses a system of claim 1, wherein to determine that the first dataset stored in the primary deployment is unavailable, the processor to: determine that a power outage has occurred at the primary deployment ([0031]).

As to claim 4, Ahmed discloses a system of claim 1, wherein to determine that the first dataset stored in the primary deployment is unavailable, the processor to: determine that an error resulting in improper modification or deletion of the first dataset at the primary deployment has occurred. ([0031]).

As to claim 5, Ahmed discloses a system of claim 1, wherein to determine that the first dataset stored in the primary deployment is unavailable, the processor to:
determine that a data center outage has occurred at the primary deployment. ([0055])

As to claim 6, Ahmed discloses a system of claim 1, wherein to determine that the first dataset stored in the primary deployment is unavailable, the processor to:

determine that a cloud provider of the primary deployment has experienced an outage. ([0055])

As to claim 7, Ahmed discloses a system of claim 1, wherein to determine that the first dataset stored in the primary deployment is unavailable, the processor to:
determine that an error has occurred at the primary deployment. ([0055])

As to claim 8, Ahmed discloses a system of claim 1, wherein to determine that the first dataset stored in the primary deployment is unavailable, the processor to:
determine that the primary deployment is undergoing scheduled downtime. ([0055])

As to claim 9, Ahmed discloses a system of claim 1, wherein to copy the first dataset stored in the primary deployment to the secondary deployment, the processor to:
encrypt the first dataset using a first encryption key to generate a first encrypted dataset; and
copy the first encrypted dataset to the secondary deployment. ([0048])

As to claim 10, Ahmed discloses a system of claim 1, wherein to copy the first dataset of the first account stored in the primary deployment to the secondary deployment, the processor to:
copy the first dataset of the first account stored in the primary deployment to a first region of the secondary deployment to cause the secondary deployment to copy the first dataset to a second region of the secondary deployment. ([0061])

As to claims 31-30, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.


Conclusion
	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153